Wilson, Judge:
When this case was called for trial, counsel for the respective parties orally stipulated to the effect that, at the time of exportation of the imported sodium perborate to the United States, the price at which such or similar merchandise was freely offered for sale and sold to all purchasers in the principal market of West Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is $24.40 per 100 kilos, less ocean freight and insurance, as stated on the Special Customs Invoice, and that there is no higher foreign value for such or similar merchandise at the time of exportation.
On the agreed facts, I find export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value is $24.40 per 100 kilos, less ocean freight and insurance, as stated on the Special Customs Invoice.
Judgment will be entered accordingly.